IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

MARVIN                 RICHARD      NOT FINAL UNTIL TIME EXPIRES TO
SCHMUTZ,                            FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,

v.                                  CASE NO. 1D13-3854

REGATTA BAY OWNERS
ASSOCIATION, INC., AND
REGATTA BAY INVESTORS,
LTD., D/B/A REGATTA BAY
GOLF & COUNTRY CLUB,

      Appellees.

_____________________________/

Opinion filed July 30, 2014.

An appeal from the Circuit Court for Okaloosa County.
John T. Brown, Judge.

David A. Theriaque and S. Brent Spain of Theriaque & Spain, Tallahassee, for
Appellant.

Steven B. Bauman of Anchors Smith Grimsley, Fort Walton Beach; Harold R.
Mardenborough, Jr., Christopher Barkas, and Matt S. Scanlan of Carr Allison,
Tallahassee, for Appellees.



PER CURIAM.

      AFFIRMED.

WOLF, ROBERTS, and ROWE, JJ., CONCUR.